Title: Samuel Williams to John Adams, 9 Apr. 1786
From: Williams, Samuel
To: Adams, John


          
            
              Sir,
            
            

              Cambridge in America,

               April 9. 1786—
            
          

          I wish to present to the Royal Society of London the memoirs of our
            American Academy of Arts and Sciences: and to convey to Manheim the inclosed packet of
            papers. As we have no direct conveyance from America, may I take the liberty to commit
            them to your care?
          It gives us much pleasure to have two of your Sons in this
            University. Both of them are young Gentlemen from whom their friends have the most
            encouraging hopes and prospects. The youngest is not yet under the mathematical and
            philosophical instruction. The eldest has been with us but a short time; and appears to
            engage with ardor in mathematical and philosophical studies. He can not do me a greater
            pleasure than to put it into my power to be of any service to him in this way.
          The public attention was much engaged the last winter, by Dr.
            Gordons proposals of publishing an history of the American Revolution. The idea of his
            leaving this country to publish his history in Great Britain occasioned an almost
            universal suspicion. He has met with very little encouragement here: And unless his
            history shall appear to be very impartial, it will be altogether disregarded in
            America.
          With due regards to your good Lady, and Daughter, I am, Sir, / Your
            most obedient, / and humble Servant
          
            
              Samuel Williams.
            
          
        